

116 S3091 IS: Justice for ALS Veterans Act of 2019
U.S. Senate
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3091IN THE SENATE OF THE UNITED STATESDecember 18, 2019Mr. Coons (for himself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to extend increased dependency and indemnity compensation
			 paid to surviving spouses of veterans who die from amyotrophic lateral
			 sclerosis, regardless of how long the veterans had such disease prior to
			 death, and for other purposes.
	
 1.Short titleThis Act may be cited as the Justice for ALS Veterans Act of 2019. 2.Extension of increased dependency and indemnity compensation to surviving spouses of veterans who die from amyotrophic lateral sclerosis (a)ExtensionSection 1311(a)(2) of title 38, United States Code, is amended—
 (1)by inserting (A) before The rate; and (2)by adding at the end the following new subparagraph:
					
 (B)A veteran whom the Secretary determines died from amyotrophic lateral sclerosis shall be treated as a veteran described in subparagraph (A) without regard for how long the veteran had such disease prior to death..
 (b)ApplicabilitySubparagraph (B) of section 1311(a)(2) of title 38, United States Code, as added by subsection (a), shall apply to a veteran who dies from amyotrophic lateral sclerosis on or after October 1, 2019.